Name: Commission Regulation (EEC) No 181/81 of 23 January 1981 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 1 . 81 Official Journal of the European Communities No L 21 /9 COMMISSION REGULATION (EEC) No 181/81 of 23 January 1981 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission, that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3446/80 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 2737/ 80 (3), as last amended by Regulation (EEC) No 3373/80 (4) ; Whereas follows from applying the detailed rules contained in Regulation (EEC) No 2737/80 to the The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 January 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16. 7. 1980, p. 1 . O OJ No L 359, 31 . 12. 1980, p. 16. (J) OJ No L 283, 28 . 10 . 1980, p. 9 . (4) OJ No L 355, 30. 12. 1980, p. 11 . No L 21 / 10 Official Journal of the European Communities 24. 1 . 81 ANNEX to the Commission Regulation of 23 January 1981 fixing the import levies on frozen sheep meat and goatmeat (ECU/100 kg) CCT Week No 44 Week No 45 Week No 46 Week No 47 heading from 2 to 8 from 9 to 15 from 16 to 22 from 23 February to No February 1981 (') February 1981 (') February 1981 (') 1 March 1981 (') 02.01 A IV b) 1 71-600 72-350 73-550 75-125 2 501 20 50-645 51-485 52-587 3 78-760 79-585 80-905 82-637 4 93-080 94-055 95-615 97-662 5 aa) 93-080 94-055 95-615 97-662 bb) 130-312 131-677 133-861 136-727 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in the voluntary restraint agreements or those laid down in Commission Regulations (EEC) No 3379/80, (EEC) No 3380/80, (EEC) No 3349/80 and (EEC) No 3495/80 .